*31Opinión disidente emitida por la
Jueza Asociada Señora Fiol Matta,
a la cual se une la Juez Asociada Señora Rodríguez Rodríguez.
[E]ntre los derechos y libertades fundamentales del ser humano, el que, de siempre, más ha sufrido los embates de la actividad represiva cuando no francamente autoritaria de los órganos del Estado, es el de la libertad personal, cuya privación constituye una de las más graves irrupciones en la esfera de los dere-chos humanos del individuo, ya que la misma va seguida, casi irremisi-blemente, de la privación o limita-ción de muchos otros derechos.(1)
Disiento enérgicamente de la Opinión del Tribunal por-que entiendo que el término de detención preventiva antes del juicio, establecido en la Sección 11 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico, co-mienza a transcurrir desde el arresto o aprehensión del in-dividuo y no desde que el imputado permanece detenido por no prestar fianza.(2)
La decisión de contar el término constitucional limitativo de la detención preventiva a partir de la fijación de la fianza es contraria al propósito de la Carta de Derechos de nuestra Constitución, que es proteger a los ciudadanos frente al Estado. Por eso, en el ejercicio de su función adjudicadora y como último intérprete de nuestra Ley Suprema, este Tribunal tiene la obligación de sustentar sobre bases sólidas aquellas decisiones que limiten los derechos constituciona-*32les de las personas. Al intentar fundamentar su determina-ción en algunas porciones de los Diarios de la Convención Constituyente, sin considerar otras, y en jurisprudencia de este Tribunal que no lleva a la conclusión postulada, la opi-nión mayoritaria no cumple con esta obligación. Veamos por qué los fundamentos de la mayoría son insuficientes para coartar el derecho constitucional que hoy nos ocupa, que, a fin de cuenta, “engendra, por motivos superiores de política pública, una garantía inmediata de libertad”.(3)
La Opinión del Tribunal utiliza ciertas citas de los debates en la Convención Constituyente para apuntalar su interpretación de la cláusula constitucional sobre deten-ción preventiva. Los primeros tres párrafos sobre los debates que transcribe la mayoría se refieren a la discusión de una propuesta que hizo el Sr. José Rosario Gelpí para acor-tar el término de detención preventiva de seis a dos meses.(4) En el último de dichos párrafos la opinión hace énfasis en la frase “ ‘porque no había podido prestar fian-za’ ” (énfasis suprimido), pero no analiza la continuación de ese texto que también cita: “o porque no se le había cele-brado juicio.”(5) Es perfectamente lógico que en los debates de los constituyentes se hiciera referencia a la fianza al discutirse la cláusula sobre detención preventiva. Después de todo, en la medida en que no se preste fianza se exten-derá la detención que comienza con el arresto del impu-tado; es decir, si el imputado no ejerce su derecho constitu-cional a prestar fianza, no comenzará su detención, sino que continuará detenido. Así, ambas medidas están dirigi-das a asegurar la comparecencia del acusado al juicio y, más importante aún, a permitirle el ejercicio de su liber-tad, limitando la facultad del Estado para coartar esa li-bertad en espera del juicio.
*33Llama la atención que la opinión mayoritaria no hace referencia al único párrafo del Informe final de la Comisión de Carta de Derechos de la Convención Constituyente que se refiere a la detención preventiva. En éste se precisa la naturaleza y el propósito del derecho a no permanecer de-tenido preventivamente por un término mayor a seis meses. Concretamente, el Informe explica que el propósito de la disposición es, simple y llanamente, “impedir que se pueda encarcelar a una persona por más de seis meses sin celebrarle juicio”. (Enfasis nuestro.)(6)
Las discusiones entre los miembros de la Convención Constituyente revelan que, distinto a la mayoría de este Tribunal, éstos no distinguían entre la detención antes de fi-jarse la fianza y la continuación de la detención si ésta no se prestaba. Lo vemos en la explicación del constituyente Sr. Héctor González Blanes, dirigida al delegado Gelpí en cuanto al término de seis meses propuesto: “Lo que se quiere evitar con esta disposición es que un individuo esté preventivamente detenido por tiempo ilimitado ... [Por el contrario,] el acusado tiene derecho a que se le celebre juicio no más tarde de 6 meses cuando está preso.”(7) Esta condi-ción de “estar preso” no sucede al no prestarse la fianza sino que está presente desde que la persona arrestada está bajo la custodia y control efectivo del Estado. Después de todo, “encarcelar”, según los diccionarios de la lengua española, quiere decir “meter a alguien en la cárcel”, y la “cárcel” es un “local destinado a la reclusión de presos”. (8) Ciertamente, no existe una diferencia entre estar encerrado entre tres pare-*34des y unos barrotes en un cuartel de la policía o estar bajo esas mismas circunstancias en una institución penitenciaria. En ninguna de estas dos situaciones el impu-tado tiene libertad para salir del encierro a la libre comunidad. Los constituyentes tenían muy claro que “estar preso” previo al juicio y estar detenido en espera de juicio es lo mismo, pues el efecto real es que la libertad de la persona está restringida hasta que se le procese o salga bajo fianza.
La opinión mayoritaria deduce, de las expresiones de los delegados Gelpí, Alvarado y González Blanes, dos “premi-sas”, una impertinente y otra errónea, que considera “esen-ciales” y “concluyentes” en apoyo de su interpretación. (9)
Primeramente, el que el proceso para enjuiciar co-mience con la determinación de causa probable para el arresto, según expone la opinión, no es pertinente a la con-troversia que nos plantea este caso, que es determinar cuándo comienza el período de detención preventiva. Se-gún surge de los debates, el término de seis meses adop-tado en la Constitución para celebrar el juicio es el resul-tado de la suma del periodo de 60 días para presentar una acusación, que disponía el Artículo 448 del Código de En-juiciamiento Criminal de 1902, y del término de 120 días para someter al imputado a juicio, a contar desde la pre-sentación de la acusación, también regulada por dicho Código. (10) De hecho, este mismo precepto de Juicio Rápido disponía que el término para acusar comenzaba a contarse desde la detención del sospechoso.(11) Además, histórica-mente se ha interpretado que la detención del sospechoso, para propósitos de esta disposición, ocurre desde que éste *35está sujeto al proceso, es decir, desde que es detenido físi-camente o desde que un magistrado determina que debe responder ante la ley por la comisión de un delito.(12) Es cierto que la figura jurídica de juicio rápido es distinta a la de detención preventiva, sin embargo ambas tienen un propósito similar y los constituyentes utilizaron la regula-ción vigente de la primera para calcular el período de la segunda)(13)
En cuanto al propósito de la limitación constitucional de la detención preventiva, no es cierto que de los Diarios de la Convención Constituyente se deduzca que ese propósito sea el de “amparar al imputado que ‘no [pueda] prestar fianza’ ” (corchetes en el original), según expone la opinión mayoritaria.(14) El propósito de la cláusula sobre detención preventiva es, por un lado, asegurar la presencia del acu-sado en el juicio y, por el otro, no castigarlo anticipada-mente por un delito que no ha sido probado. El objetivo del mecanismo constitucional de fianza es similar.
En segundo lugar, los casos que cita la Opinión mayori-taria en apoyo a su determinación resuelven controversias distintas a la de este caso.(15) En Sánchez v. González se resolvió que un acusado no renuncia a su derecho a salir en libertad una vez transcurrido el periodo de seis meses sin *36haberse celebrado el juicio, aunque haya presentado una so-licitud de posposición de juicio.(16) Más recientemente, en Pueblo v. Paonesa Arroyo aclaramos que para evitar la ex-carcelación del acusado al amparo de la cláusula de deten-ción preventiva es suficiente que el juicio comience antes de que se cumplan los seis meses de detención preventiva.(17) En este caso, también acogimos la norma vigente sobre la cláusula de doble exposición y determinamos que, a los efec-tos de la cláusula de detención preventiva, el juicio debe entenderse comenzado con la juramentación preliminar del jurado al amparo de la Regla 119 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, o si el juicio es por tribunal de dere-cho, cuando el primer testigo preste juramento.(18) Por úl-timo, en Pueblo v. Pagán Medina resolvimos que, cuando se ordena la reclusión para tratamiento de un imputado o acu-sado de delito no procesable al amparo de la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, no se contará, como parte del término de detención preventiva, el tiempo entre la determinación judicial de incapacidad y el alta de la institución hospitalaria.(19)
Por último, la opinión mayoritaria alude al derecho del acusado a ser llevado ante un magistrado luego del arresto, sin dilaciones innecesarias, aparentemente para demostrar que no es necesario interpretar estrictamente el límite constitucional de detención preventiva.(20) Por el contrario, la lesión a un derecho tan fundamental como el de la libertad no se subsana porque otras garantías cons-*37titucionales, como el derecho a ser llevado sin dilación ante un magistrado luego del arresto, también lo protejan. Más bien, el cuidado con que la Constitución y las Reglas de Procedimiento Criminal regulan el periodo anterior a la celebración del juicio es un claro indicio de la intención de brindar al imputado, particularmente al imputado dete-nido, las mayores garantías posibles.(21)
Los derechos del acusado recogidos en la Sección 11 de la Carta de Derechos de nuestra Constitución, entre los cuales está el derecho a juicio rápido, a quedar en libertad bajo fianza antes de mediar un fallo condenatorio y a que la detención preventiva antes del juicio no exceda de seis meses, están entrelazados y su razón de ser es el principio constitucional de la presunción de inocencia.(22) Reciente-mente reafirmamos ese principio y reconocimos que: “Ello es así toda vez que sería un contrasentido mantener encar-celada a una persona que se considera inocente, cuya cul-pabilidad corresponde al Ministerio Público probar, y que eventualmente puede ser exonerada.”(23)
La detención preventiva ha sido entendida en las legis-laciones vigentes como sigue:
[E]s una medida que implica el encarcelamiento de una persona en tanto se decide sobre el mérito de la acción empren-dida en su contra; por regla general, salvo la excepción uná-nime tratándose de casos de flagrante delito y en algunos países tratándose también de casos de urgencia, su imposición *38está condicionada a la existencia de una orden o mandato judicial ....(24)
En particular, la cláusula de detención preventiva de nuestra Constitución pretende “evitar que a una persona a quien ampara una presunción de inocencia sea restringida por el Estado en el ejercicio de su poder de custodia con el único propósito de hacerle comparecer a juicio”.(25) Se trata, como toda nuestra Carta de Derechos, de una salva-guarda para el ciudadano, frente al poder del Estado, para protegerle contra posibles excesos de autoridad.(26) De esa forma, la disposición sobre detención preventiva evita que la restricción de la libertad “se convierta en un castigo an-ticipado por un delito no juzgado”.(27) En fin, como expresó el Juez Asociado Señor Negrón Fernández, los miembros de la Convención Constituyente entendieron
... preferible rendir la custodia de un acusado después de ese período, antes de hacer vulnerable la integridad de su derecho a la presunción de inocencia —que también consagraba en la propia Constitución— si dejaba ilimitado el ejercicio de ese poder de custodia por la mera utilidad de que el Estado le tuviera disponible para llevarle al tribunal.(28)
En vista de lo discutido, es mi criterio que el término de detención preventiva comienza a transcurrir desde el arresto del individuo y no desde que permanece detenido por no prestar fianza. Al hacerlo depender del ejercicio del derecho, igualmente constitucional, a prestar fianza, la mayoría lacera esta protección constitucional y le resta valor a la presunción de inocencia, piedra angular de nuestro sistema. En vista de ello, no tengo otra opción que disentir.

(1) J. Rodríguez y Rodríguez, La detención preventiva y los derechos humanos en derecho comparado, México, Universidad Nacional Autónoma de México, 1981, pág. 5.


(2) Este precepto específicamente dispone que “[l]a detención preventiva antes del juicio no excederá de seis meses”. Art. II, Sec. íl, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 344.


(3) Sánchez v. González, 78 D.P.R. 849, 858 (1955), opinión concurrente del Juez Asociado Señor Negrón Fernández.


(4) Véase Opinión mayoritaria, págs. 25-27; 3 Diario de Sesiones de la Conven-ción Constituyente 1596 (1952).


(5) Véase Opinión mayoritaria, pág. 27.


(6) 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2571 (1952). Es menester señalar que la disposición constitucional que limita la detención preventiva en espera de juicio a seis meses no tenía precedente en la Ley Orgánica, en la Constitución de Estados Unidos ni en los anteproyectos de las delegaciones, sino que fue recomendada por primera vez por la Comisión de la Carta de Derechos. J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, E.D.U.P.R., 1982, Vol. III, pág. 196. Por ello, no podemos recurrir a dichas fuentes para indagar en sus características.


(7) Diario de Sesiones, supra.


(8) Véase http://www.rae.es (última visita 13 de mayo de 2010).


(9) Véase Opinión mayoritaria, págs. 26 y 27.


(10) Diario de Sesiones, supra, págs. 1594 — 1595.


(11) Art. 448 del Código de Enjuiciamiento Criminal de 1902, Estatutos Revisa-dos y Códigos de Puerto Rico, San Juan, Boletín Mercantil, 1902, págs. 788-789. La definición del vocablo detención, según el Diccionario de la Real Academia Española, es “privación provisional de libertad, ordenada por una autoridad competente”. Véase http://www.rae.es (última visita 12 de mayo de 2010).


(12) Véanse: Martínez v. Tribunal Superior, 81 D.P.R. 945 (1960); Pueblo v. Tribunal Superior, 81 D.P.R. 455 (1959).


(13) A estos efectos, véase las expresiones del delegado Reyes Delgado:
“Y a eso es a lo que vamos nosotros encaminando este precepto: que se usen los seis meses de que la legislación local ha tenido a bien proveer al ministerio público para que se haga efectiva la maquinaria del pueblo en la administración de la justi-cia penal.” Diario de Sesiones, supra, pógs. 1595-1596.


(14) Véase Opinión mayoritaria, pág. 27.


(15) Incluso, en esas decisiones hicimos expresiones que pudieran interpretarse a los efectos de que el término de detención preventiva comienza a transcurrir desde el arresto del acusado. Por ejemplo, en Pueblo v. Paonesa Arroyo, 173 D.P.R. 203 (2008), tras reconocer que el derecho a juicio rápido y la cláusula sobre detención preventiva no protegen el mismo bien, indicamos que ambas disposiciones tienen el propósito común de agilizar los procedimientos. En ese contexto afirmamos que “[l]a cláusula de detención preventiva evita que la encarcelación del acusado antes del comienzo del juicio exceda de seis meses, en cierto modo obligando al Estado a en-juiciar al acusado lo más pronto posible”. (Énfasis nuestro.) íd., pág. 215.


(16) Sánchez v. González, supra.


(17) Pueblo v. Paonesa Arroyo, supra.


(18) Véanse: Pueblo v. Paonesa Arroyo, supra; D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 8va ed., San Juan, Inst, para el Desarrollo del Derecho, 2007, pág. 138.


(19) Pueblo v. Pagán Medina [II], 178 D.P.R. 228 (2010), dictada en reconsideración. En Pueblo v. Pagán Medina [I], 175 D.P.R. 557 (2009), habíamos resuelto que sólo se podía excluir del computo del término máximo de detención preventiva el periodo durante el cual el detenido estuvo en una institución adecuada para su tratamiento.


(20) Véase Opinión mayoritaria, pág. 28.


(21) A modo de ejemplo, encontramos la protección constitucional de juicio rá-pido, que está regulada por la Regla 64(n) de Procedimiento Criminal que, a su vez, dispone de unos términos específicos. Véase la Regla 64(n) de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II.


(22) Pueblo v. Pagán Medina [I], supra; Pueblo v. Colón, 161 D.P.R. 254, 259 (2004).


(23) Pueblo v. Colón, supra, págs. 259-260; Pueblo v. Martínez Hernández, 158 D.P.R. 388, 394 (2003).
Ahora bien, al escoger el término de seis meses como límite a la detención preventiva, nuestra Constitución equilibra cuidadosamente y con gran sensatez la presunción de inocencia con la preservación de la efectividad del proceso penal y la necesidad de impedir que el delincuente se fugue, continúe con la actividad delictiva o falsee las pruebas.


(24) Rodríguez y Rodríguez, op. cit., pág. 14.


(25) O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Ed. Butterworth, 1993, T. 2, Sec. 25.4(a), pág. 248, citando a Sánchez v. González, supra.


(28) Pueblo v. Pagán Medina, supra.


(27) íd.; Resumil de Sanfilippo, op. cit.


(28) Sánchez v. González, supra, pág. 857.